Exhibit 10.41

 

CAREMARK RX, INC. TRUST AGREEMENT

 

DATED AS OF MARCH 15, 2001

 

BY AND AMONG

 

CAREMARK RX, INC.,

 

CAREMARK INTERNATIONAL INC.

 

CAREMARK INC.

 

AND

 

LASALLE BANK NATIONAL ASSOCIATION,

 

AS TRUSTEE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1    Definitions and Other Matters    3 SECTION 2    Actionable Default;
Remedies    5

2.1

   Notice of Default; Written Instructions    5

2.2

   Remedies    5

2.3

   Right to Initiate Judicial Proceedings, etc    6

2.4

   Appointment of a Receiver    6

2.5

   Exercise of Powers    6

2.6

   Control by Holders    6

2.7

   Remedies Not Exclusive    7

2.8

   Waiver of Certain Rights    7

2.9

   Limitation on Trustee’s Duties in Respect of Collateral    8

2.10

   Limitation by Law    8

2.11

   Absolute Rights of Holders; Equal and Ratable Security    8 SECTION
3    Trust Account, L/C Cash Collateral Account, Application Of Moneys    9

3.1

   The Trust Account; L/C Cash Collateral Account    9

3.2

   Control of Trust Account and L/C Cash Collateral Account    9

3.3

   Investment of Funds Deposited in Trust Account and L/C Cash Collateral
Account    9

3.4

   Application of Moneys in Trust Account and L/C Cash Collateral Account    10

3.5

   Application of Moneys Distributable to Holders of Senior Public Notes    12
SECTION 4    Agreements With The Trustee    12

4.1

   Delivery of Debt Instruments    12

4.2

   Information as to Holders    12

4.3

   Compensation and Expenses    13

4.4

   Stamp and Other Similar Taxes    13



--------------------------------------------------------------------------------

4.5

   Filing Fees, Excise Taxes, etc    13

4.6

   Indemnification    13

4.7

   Further Assurances; Notation on Financial Statements    14 SECTION 5    The
Trustee    14

5.1

   Acceptance of Trust    14

5.2

   Exculpatory Provisions    14

5.3

   Delegation of Duties    15

5.4

   Reliance by Trustee    15

5.5

   Limitations on Duties of Trustee    16

5.6

   Moneys to be Held in Trust    16

5.7

   Resignation and Removal of the Trustee    16

5.8

   Status of Successors to the Trustee    17

5.9

   Merger of the Trustee    18

5.10

   Co-Trustee, Separate Trustee    18 SECTION 6    Release of Collateral    19

6.1

   Conditions to Release; Release Procedure    19 SECTION 7    Miscellaneous   
20

7.1

   Amendments, Supplements and Waivers    20

7.2

   Notices    21

7.3

   Headings    22

7.4

   Severability    22

7.5

   Treatment of Payee or Indorsee by Trustee    22

7.6

   Dealings with the Trustors    22

7.7

   Claims Against the Trustee    23

7.8

   Binding Effect    23



--------------------------------------------------------------------------------

7.9

   Governing Law    23

7.10

   Counterparts    24



--------------------------------------------------------------------------------

CAREMARK RX, INC. TRUST AGREEMENT

 

CAREMARK RX, INC. TRUST AGREEMENT (this “AGREEMENT”) dated as of March 15, 2001,
by and among Caremark Rx, Inc., a Delaware corporation (the “COMPANY”), the
subsidiaries of the Company listed in the signature pages hereto (the
“SUBSIDIARIES”), the ADDITIONAL TRUSTORS (as defined in Section 4.7, and
together with the Company and the Subsidiaries, the “TRUSTORS”), and LaSalle
Bank National Association, a national banking association (the “TRUSTEE”), as
Trustee hereunder for the holders of the Secured Debt (as defined below).

 

PRELIMINARY STATEMENTS:

 

(1) The Company has issued $450,000,000 of its 7  3/8% Senior Notes due 2006
(the “SENIOR PUBLIC NOTES”) pursuant to an Indenture dated as of October 8, 1996
(as supplemented from time to time, the “INDENTURE”) among the Company and U.S.
Bank National Association (as successor to The First National Bank of Chicago),
as Trustee, (the “PUBLIC TRUSTEE”).

 

(2) The Company entered into a $1,000,000,000 Amended and Restated Credit
Agreement dated as of June 9, 1998, as amended (the “EXISTING CREDIT AGREEMENT”)
with the financial institutions party thereto as lenders, swing line banks and
issuing banks, Credit Lyonnais New York Branch, The First National Bank of
Chicago and Morgan Guaranty Trust Company of New York, as syndication agents,
Banc of America Securities LLC (formerly known as NationsBanc Montgomery
Securities LLC), as arranger and Bank of America, N.A. (formerly known as
NationsBank, N.A.) as administrative agent.

 

(3) To replace the Existing Credit Agreement, the Company has entered into a
Credit Agreement dated as of March 15, 2001 (as hereafter amended, supplemented,
restated or otherwise modified from time to time, the “CREDIT AGREEMENT” and,
together with the Indenture, the “DEBT INSTRUMENTS”) among the banks, financial
institutions and other institutional lenders from time to time party thereto
(the “PRIVATE LENDERS” or “HOLDERS OF BANK DEBT”), J.P. Morgan Chase & Co., as
syndication agent, First Union National Bank, as documentation agent, Banc of
America Securities LLC, as lead arranger and book manager and Bank of America,
N.A. as the initial issuing bank, swing line bank and administrative agent (the
“ADMINISTRATIVE AGENT”), and, in connection therewith, the Subsidiaries
guaranteed the Obligations of the Company thereunder pursuant to a Guarantee
dated the date hereof (as hereafter amended, restated, supplemented or otherwise
modified from time to time, the “GUARANTEE”).

 

(4) The Company from time to time may enter into interest rate hedge agreements
(the “HEDGE AGREEMENTS”) with financial institutions (the “HEDGE BANKS”) party
to the Credit Agreement to the extent permitted therein, and the obligations of
the Company thereunder will be guaranteed by the Subsidiaries pursuant to the
Guarantee.

 

1



--------------------------------------------------------------------------------

(5) It is a condition precedent to the Private Lenders entering into the Credit
Agreement that the Company, the Subsidiaries and the Trustee enter into this
Trust Agreement and a Pledge and Security Agreement dated as of the date hereof
(as hereafter amended, restated, supplemented or otherwise modified from time to
time, the “SECURITY AGREEMENT”) in order to equally and ratably secure the
payment of all of the Company’s obligations owing under the Credit Agreement and
the documents delivered in connection therewith and the Hedge Agreements and the
obligations of the Subsidiaries and the Additional Trustors under the Guarantee
(the “BANK DEBT”) and the payment of all of the Company’s obligations owing
under the Senior Public Notes (the Bank Debt and the Senior Public Notes being,
collectively, the “SECURED DEBT”).

 

DECLARATION OF TRUST:

 

NOW THEREFORE, in order to secure the Secured Debt and in consideration of the
premises and the mutual agreements set forth herein, the Trustee hereby declares
that it holds as trustee in trust under this Agreement all of its right, title
and interest in, to and under all the following (and the Company and the
Subsidiaries do hereby consent thereto):

 

(A) the Security Agreement (together with all supplements, documents and filings
related thereto collectively, the “SECURITY DOCUMENTS”) and the collateral
granted to the Trustee thereunder (the “PLEDGED COLLATERAL”); and

 

(B) each agreement entered into and delivered pursuant to Section 4.7 or
Section 7.1(b) and the collateral granted to the Trustee thereunder (the
“SUPPLEMENTAL COLLATERAL”; and, together with the Pledged Collateral, the
“COLLATERAL”).

 

TO HAVE AND TO HOLD, the foregoing Pledged Collateral and the entire Collateral
(the right, title and interest of the Trustee in the Security Documents and the
Collateral being hereinafter referred to as the “TRUST ESTATE”) unto the Trustee
and its successors in trust under this Agreement and its assigns and the assigns
of its successors in trust forever;

 

IN TRUST NEVERTHELESS, under and subject to the terms and conditions herein set
forth and for the benefit of the holders of the Secured Debt and for the
enforcement of the payment of all of the Secured Debt, and for the performance
of and compliance with the covenants and conditions of this Agreement, the Debt
Instruments and the Security Documents.

 

PROVIDED, HOWEVER, that these presents are upon the condition that if the
Company, the Subsidiaries, and the Additional Trustors, if any, and their
successors or assigns, shall satisfy all of the conditions set forth in
Section 6, then this Agreement, and the estates and rights assigned in the
Security Documents, shall cease, terminate and be void; otherwise they shall
remain and be in full force and effect.

 

IT IS HEREBY FURTHER COVENANTED AND DECLARED, that the Trust Estate is to be
held and applied by the Trustee, subject to the further covenants, conditions
and trusts hereinafter set forth.

 

2



--------------------------------------------------------------------------------

SECTION 1

 

Definitions and Other Matters

 

(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement and section references are to this
Agreement unless otherwise specified.

 

(b) In each case herein where “Holders” are entitled to vote on any matter or to
instruct the Trustee, the Public Trustee shall so vote or instruct the Trustee
on behalf of the holders of the Senior Public Notes. In each case herein where
any payment or distribution is to be made or notice is to be given to “Holders,”
such payments, distributions and notices in respect of the Senior Public Notes
shall be made to the Public Trustee for the benefit of the holders thereof
pursuant to the terms of the Indenture.

 

(c) As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and the
plural forms of the terms defined:

 

“ACTIONABLE DEFAULT” means (a) so long as any amount is owing under the
Indenture or any commitment is outstanding under the Credit Agreement, (i) the
acceleration pursuant to Section 6.01 of the Credit Agreement of the maturity of
the Bank Debt or the non-payment thereof at the scheduled maturity thereof or,
(ii) the non-payment at scheduled final maturity of the Senior Public Notes or
the declaration prior to their stated maturity that all of the Senior Public
Notes are due and payable pursuant to Section 502 of the Indenture and (b) at
any time thereafter, the acceleration of all amounts due under a Hedge
Agreement; provided that upon delivery of a Notice of Actionable Default, the
Trustee may assume that an Actionable Default shall be deemed to be continuing
unless the Notice of Actionable Default delivered with respect thereto shall
have been withdrawn in a writing delivered to the Trustee by or on behalf of the
Holder or Holders from or on behalf of which such Notice of Actionable Default
was delivered, prior to the first date on which the Trustee commences the
exercise of any remedy with respect to the Collateral following the receipt of
such Notice of Actionable Default.

 

“BANKRUPTCY PROCEEDING” means that the Company or any of the Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any of the Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, administrator or other similar official for it or for any substantial
part of its property and assets and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such

 

3



--------------------------------------------------------------------------------

proceeding shall remain undismissed or unstayed for a period of at least 60
consecutive days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or any
substantial part of its property and assets) shall occur; or any event or action
analogous to or having a substantially similar effect to any of the events or
actions set forth above in this definition (other than a solvent reorganization)
shall occur under the law of any jurisdiction applicable to the Company or any
of the Subsidiaries; or the Company or any of the Subsidiaries shall take any
corporate, partnership, limited liability company or other similar action to
authorize any of the actions set forth above in this definition.

 

“DISTRIBUTION DATES” means the dates fixed by the Trustee (the first of which
shall occur within 90 days after receipt of a Notice of Actionable Default that
has not theretofore been withdrawn and the balance of which shall be monthly
thereafter) for the distribution of all moneys held by the Trustee in the Trust
Account.

 

“HOLDERS” means the registered holders of the Senior Public Notes, the holders
of the Bank Debt and the Hedge Banks.

 

“MAJORITY HOLDERS” means, as of any date (A) so long as any amount is owing
under the Indenture or any commitment is outstanding under the Credit Agreement,
Holders holding Secured Debt representing more than 50% of each of (i) the
aggregate unpaid principal amount of the Senior Public Notes then outstanding
under the Indenture and (ii) the aggregate unpaid principal amount of the Bank
Debt under the Credit Agreement plus the aggregate obligations available under
outstanding letters of credit thereunder and (B) at any time thereafter, the
Hedge Banks holding more than 50% of the aggregate unpaid amount under the Hedge
Agreements based on a mark to market calculation as of the date of
determination.

 

“NOTICE OF ACTIONABLE DEFAULT” means (A) so long as any amount is owing under
the Indenture or any commitment is outstanding under the Credit Agreement, a
written notice to the Trustee from the Administrative Agent in respect of an
Actionable Default relating to the Credit Agreement or from the Public Trustee
in respect of an Actionable Default relating to the Indenture and (B) at any
time thereafter, a written notice to the Trustee from any Hedge Bank in respect
of an Actionable Default relating to a Hedge Agreement.

 

“RESPONSIBLE OFFICER” means the chief executive officer, the president, the
chief financial officer, the principal accounting officer or the treasurer (or
the equivalent of any of the foregoing) of the Company or any of the
Subsidiaries or any other officer, partner or member (or person performing
similar functions) of the Company or any of the Subsidiaries responsible for
overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the Security Documents.

 

“TRUSTEE’S FEES” means all fees, costs and expenses of the Trustee of the type
described in Sections 4.3, 4.4, 4.5 and 4.6 of this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 2

 

Actionable Default; Remedies.

 

2.1 Notice of Default; Written Instructions.

 

(a) Upon receipt of a Notice of Actionable Default, the Trustee shall, within
five days thereafter, notify the Public Trustee, the Administrative Agent and
each Hedge Bank that an Actionable Default exists.

 

(b) Upon receipt of any written directions pursuant to Section 2.6(a), the
Trustee shall, within five days thereafter, send a copy thereof to the
Administrative Agent, the Public Trustee and each Hedge Bank.

 

2.2 Remedies.

 

(a) If and only if the Trustee shall have received a Notice of Actionable
Default and such Notice of Actionable Default shall not have been withdrawn in
accordance with the provisions hereof, the Trustee shall exercise the rights and
remedies provided in this Agreement and in the Security Documents.

 

(b) The Trustors hereby waive presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this
Agreement, any Collateral or any Security Document.

 

(c) The Trustors hereby irrevocably constitute and appoint the Trustee and any
officer or agent thereof, with full power of substitution, as their true and
lawful attorney-in-fact with full power and authority in the name of the Company
or any of the Subsidiaries, as applicable, or in its own name, from time to time
in the Trustee’s discretion, upon the occurrence and during the continuance of
an Actionable Default, for the purpose of carrying out the terms of this
Agreement and the Security Documents, to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes hereof and thereof and, without limiting
the generality of the foregoing, hereby gives the Trustee the power and right on
behalf of the Trustors, without notice to or assent by any Trustor, to do the
following:

 

(i) to ask for, demand, sue for, collect, receive, recover, compromise and give
acquittance and receipts for any and all moneys due or to become due upon or by
virtue hereof and thereof,

 

(ii) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by the Trustee in connection
herewith and therewith,

 

(iii) to commence, file, institute, prosecute, defend, settle, compromise or
adjust any claim, suit, action or proceeding with respect hereto and thereto or
in connection herewith and therewith,

 

5



--------------------------------------------------------------------------------

(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof as fully and effectually as if the Trustee were the absolute
owner thereof, and

 

(v) to do, at its option and at the expense and for the account of the Trustors,
at any time or from time to time, all acts and things that the Trustee deems
necessary to protect or preserve the Collateral or the Trust Estate and to
realize upon the Collateral.

 

2.3 Right to Initiate Judicial Proceedings, etc.

 

If and only if the Trustee shall have received a Notice of Actionable Default
and such Notice of Actionable Default shall not have been withdrawn in
accordance with the provisions hereof:

 

(i) the Trustee shall have the right and power to institute and maintain such
suits and proceedings as it may deem appropriate to protect and enforce the
rights vested in it by this Agreement and each Security Document, and

 

(ii) the Trustee may, either after entry or without entry, proceed by suit or
suits at law or in equity to enforce such rights and to foreclose upon the
Collateral and to sell all or, from time to time, any of the Trust Estate under
the judgment or decree of a court of competent jurisdiction.

 

2.4 Appointment of a Receiver.

 

If a receiver of the Trust Estate shall be appointed in judicial proceedings,
the Trustee may be appointed as such receiver. Notwithstanding the appointment
of a receiver, the Trustee shall be entitled to retain possession and control of
all cash held by or deposited with it or its agents pursuant to any provision of
this Agreement or any Security Document.

 

2.5 Exercise of Powers.

 

All of the powers, remedies and rights of the Trustee as set forth in this
Agreement may be exercised by the Trustee in respect of any Security Document as
though set forth at length therein and all the powers, remedies and rights of
the Trustee and the Holders as set forth in any Security Document may be
exercised from time to time as herein and therein provided.

 

2.6 Control by Holders.

 

(a) Subject to Section 2.6(b), if an Actionable Default shall have occurred and
be continuing and the Trustee shall have received a Notice of Actionable Default
with respect thereto, the Majority Holders shall have the right, by an
instrument in writing executed and delivered to the Trustee, to direct the time,
method and place of conducting any proceeding for any right or remedy available
to the Trustee, or of exercising any trust or power conferred on the Trustee, or
for the appointment of a receiver, or for the taking of any action authorized by
Section 2.

 

6



--------------------------------------------------------------------------------

(b) The Trustee shall not follow any written directions received pursuant to
Section 2.6(a) to the extent such written directions are known by the Trustee to
be in conflict with any provisions of law or if the Trustee shall have received
from independent counsel an unqualified opinion to the effect that following
such written directions would result in a breach of a provision or covenant
contained in the Indenture providing for the securing of the indebtedness
outstanding thereunder equally and ratably with other indebtedness or
obligations of the Company or any of its subsidiaries.

 

(c) Nothing in this Section 2.6 shall impair the right of the Trustee in its
discretion to take or omit to take any action deemed proper by the Trustee and
which action or omission is not inconsistent with the direction of the Holders
entitled to direct the Trustee pursuant to this Section 2.6; provided, however,
that the Trustee shall not be under any obligation to take any action that is
discretionary with the Trustee under the provisions hereof or under any Security
Document.

 

2.7 Remedies Not Exclusive.

 

(a) No remedy conferred upon or reserved to the Trustee herein or in any
Security Document is intended to be exclusive of any other remedy or remedies,
but every such remedy shall be cumulative and shall be in addition to every
other remedy conferred herein or in any Security Document or now or hereafter
existing at law or in equity or by statute.

 

(b) No delay or omission of the Trustee to exercise any right, remedy or power
accruing upon any Actionable Default shall impair any such right, remedy or
power or shall be construed to be a waiver of any such Actionable Default or an
acquiescence therein; and every right, power and remedy given by this Agreement
or any Security Document to the Trustee may be exercised from time to time and
as often as may be deemed expedient by the Trustee.

 

(c) In case the Trustee shall have proceeded to enforce any right, remedy or
power under this Agreement or any Security Document and the proceeding for the
enforcement thereof shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Trustee, then and in every such case
the Trustors, the Trustee and the Holders shall, subject to any determination in
such proceeding, severally and respectively be restored to their former
positions and rights hereunder and under such Security Document with respect to
the Trust Estate and in all other respects, and thereafter all rights, remedies
and powers of the Trustee shall continue as though no such proceeding had been
taken.

 

(d) All rights of action and rights to assert claims upon or under this
Agreement and the Security Documents may be enforced by the Trustee without the
possession of any Debt Instrument or the production thereof in any trial or
other proceeding relative thereto, and any such suit or proceeding instituted by
the Trustee shall be brought in its name as Trustee and any recovery of judgment
shall be held as part of the Trust Estate.

 

2.8 Waiver of Certain Rights.

 

The Trustors, to the extent they may lawfully do so, on behalf of themselves and
all who may claim through or under them, including, without limitation, any and
all subsequent creditors, vendees, assignees and lienors, expressly waive and
release any, every and all rights to

 

7



--------------------------------------------------------------------------------

demand or to have any marshaling of the Trust Estate upon any sale, whether made
under any power of sale herein granted or pursuant to judicial proceedings or
upon any foreclosure or any enforcement of this Agreement and consents and
agrees that all the Trust Estate may at any such sale be offered and sold as an
entirety.

 

2.9 Limitation on Trustee’s Duties in Respect of Collateral.

 

Beyond its duties set forth in this Agreement as to the custody thereof and the
accounting to the Trustors and the Holders for moneys received by it hereunder,
the Trustee shall not have any duty to the Trustors and the Holders as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of it or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent,
however, that the Trustee or any agent or nominee thereof maintains possession
or control of any of the Collateral, the Trustee shall, and shall instruct such
agent or nominee to, grant the Trustors access to such Collateral that the
Trustors require for the normal conduct of their business, consistent with their
current practice so long as the Trustee shall not have received a Notice of
Actionable Default.

 

2.10 Limitation by Law.

 

All rights, remedies and powers provided by this Section 2 may be exercised only
to the extent that the exercise thereof does not violate any applicable
provision of law in the premises, and all the provisions of this Section 2 are
intended to be subject to all applicable mandatory provisions of law that may be
controlling in the premises and to be limited to the extent necessary so that
they will not render this Agreement invalid, unenforceable in whole or in part
or not entitled to be recorded, registered, or filed under the provisions of any
applicable law.

 

2.11 Absolute Rights of Holders; Equal and Ratable Security.

 

Notwithstanding any other provision of this Agreement or any provision of any
Security Document, the right of each Holder, which is absolute and
unconditional, to receive payments of the Secured Debt held by such Holder on or
after the due date thereof as therein expressed, to seek adequate protection in
respect of its interest in this Agreement and the Collateral, to institute suit
for the enforcement of such payment on or after such due date, or to assert its
position and views as a secured creditor in a Bankruptcy Proceeding, or the
obligation of the Trustors, which is also absolute and unconditional, to pay the
Secured Debt to the Holders at the time and place expressed therein shall not be
impaired or affected without the consent of such Holder.

 

This Agreement and the Security Documents are intended to secure the unpaid
principal of and accrued interest and premium, if any, on the Senior Public
Notes equally and ratably with all indebtedness and other obligations of the
Trustors under the Credit Agreement, this Agreement and the Security Documents
to the extent required by the Indenture, and shall be construed and enforced to
give effect to such intention.

 

8



--------------------------------------------------------------------------------

SECTION 3

 

Trust Account, L/C Cash Collateral Account, Application Of Moneys.

 

3.1 The Trust Account; L/C Cash Collateral Account.

 

(a) On the date hereof there shall be established and, at all times thereafter
until the trusts created by this Agreement shall have terminated, there shall be
maintained, with the Trustee an account that shall be entitled the “Caremark Rx,
Inc. Trust Account” (the “TRUST ACCOUNT”). The Trust Account shall be
established and maintained by the Trustee at the office of its corporate trust
services division. All moneys that are received by the Trustee after the
occurrence of an Actionable Default in respect of the Collateral shall be
deposited in the Trust Account and thereafter shall be held and applied by the
Trustee in accordance with the terms of this Agreement. To the extent necessary,
appropriate or desirable, the Trustee from time to time may establish
sub-accounts as part of the Trust Account for the purpose of better identifying
and maintaining proceeds of Collateral, all of which sub-accounts shall be
treated as and be deemed equivalent to, the “Trust Account” for all purposes
hereof.

 

(b) On the date hereof there shall be established and, at all times thereafter
until the trusts created by this Agreement shall have terminated, there shall be
maintained, with the Trustee an account that shall be entitled the “Caremark Rx,
Inc. L/C Cash Collateral Account” (the “L/C CASH COLLATERAL ACCOUNT”). The L/C
Cash Collateral Account shall be established and maintained by the Trustee at
the office of its corporate services division. All moneys that are received by
the Trustee pursuant to the Credit Agreement to be deposited in the L/C Cash
Collateral Account shall be held and applied by the Trustee in accordance with
the terms of this Agreement.

 

3.2 Control of Trust Account and L/C Cash Collateral Account.

 

All right, title and interest in and to the Trust Account and L/C Cash
Collateral Account shall vest in the Trustee, and funds on deposit in the Trust
Account and L/C Cash Collateral Account shall constitute part of the Trust
Estate. The Trust Account and L/C Cash Collateral Account shall be subject to
the exclusive dominion and control of the Trustee.

 

3.3 Investment of Funds Deposited in Trust Account and L/C Cash Collateral
Account.

 

The Trustee pursuant to the written direction of the Administrative Agent shall
invest and reinvest moneys on deposit in the Trust Account and L/C Cash
Collateral Account at any time in money market funds investing in:

 

(i) marketable obligations of the United States having a maturity of not more
than one year from the date of acquisition;

 

(ii) marketable obligations directly and fully guaranteed by the United States
having a maturity of not more than one year from the date of acquisition; or

 

9



--------------------------------------------------------------------------------

(iii) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (i) and (ii) entered
into with either (A) the Trustee or (B) any nationally recognized investment
banking firm.

 

All such investments and the interest and income received thereon and therefrom
and the net proceeds realized on the sale thereof shall be held in the Trust
Account and L/C Cash Collateral Account, as applicable, as part of the Trust
Estate.

 

3.4 Application of Moneys in Trust Account and L/C Cash Collateral Account.

 

(a) Trust Account: Subject to Section 3.5, all moneys held by the Trustee in the
Trust Account shall, to the extent available for distribution, be distributed
(or deposited in a separate account for the benefit of the Public Trustee
pursuant to Section 3.5) by the Trustee as follows:

 

FIRST: To the Trustee in an amount equal to the Trustee’s Fees that are unpaid
as of the relevant Distribution Date and to any Holder that has theretofore
advanced or paid any such Trustee’s Fees in an amount equal to the amount
thereof so advanced or paid by such Holder prior to such Distribution Date;

 

SECOND: To the Holders in an amount equal to the aggregate unpaid principal
amounts due under or in respect of and unpaid interest on the Secured Debt in
the case of a holder of the Bank Debt and a holder of the Senior Public Notes,
and all unpaid obligations under the Hedge Agreements, in the case of a Hedge
Bank, in each case whether or not then due and payable, and, in case such moneys
shall be insufficient to pay in full such amounts, then to the payment thereof
ratably (without priority of any one over any other) to each Holder in the same
proportion that the aggregate unpaid principal amount of and unpaid interest on
the Secured Debt under the Credit Agreement or the Senior Public Notes in the
case of a holder of the Bank Debt or a holder of the Senior Public Notes or all
obligations under its Hedge Agreement on a mark to market calculation as of the
Distribution Date in the case of a Hedge Bank bears to the aggregate unpaid
principal amount of and unpaid interest on the Secured Debt under the Credit
Agreement and all Senior Public Notes and the unpaid obligations under all Hedge
Agreements based on such calculation on the relevant Distribution Date; and

 

THIRD: To the Holders in an amount equal to all other unpaid Secured Debt
whether or not due and payable, and, in case such moneys shall be insufficient
to pay in full such amount, then to the payment thereof ratably (without
priority of any one over any other) to each Holder in the same proportion that
such other unpaid Secured Debt of such Holder bears to all such other unpaid
Secured Debt of all Holders on the relevant Distribution Date; and

 

FOURTH: Any surplus then remaining shall be paid to the respective Trustor, its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

 

10



--------------------------------------------------------------------------------

(b) L/C Cash Collateral Account: Subject to Section 3.5, all moneys held by the
Trustee in the L/C Cash Collateral Account shall, to the extent available for
distribution, during the continuance of an Actionable Event of Default, be
distributed (or deposited in a separate account for the benefit of the Public
Trustee pursuant to Section 3.5) by the Trustee as follows:

 

FIRST: To the Trustee in an amount equal to the Trustee’s Fees that are unpaid
as of the relevant Distribution Date and to any Holder that has theretofore
advanced or paid any such Trustee’s Fees in an amount equal to the amount
thereof so advanced or paid by such Holder prior to such Distribution Date;

 

SECOND: To the Holders in an amount equal to the aggregate unpaid principal
amounts due under or in respect of and unpaid interest on the Secured Debt
whether or not then due and payable, and, in case such moneys shall be
insufficient to pay in full such amounts, then to the payment thereof ratably
(without priority of any one over any other) to each Holder in the same
proportion that the aggregate unpaid principal amount of an unpaid interest on
the Secured Debt under the Secured Credit Agreement or the Senior Public Notes
in the case of a holder of the Bank Debt held by such Holder or a holder of the
Senior Public Notes or all obligations under its Hedge Agreement on a mark to
market calculation as of the Distribution Date in the case of each Hedge Bank
bears to the aggregate unpaid principal amount of and unpaid interest on the
Secured Debt under the Credit Agreement and all Senior Public Notes and the
unpaid interest amounts under all Hedge Agreements based on the Secured Debt
held by all Holders such calculation on the relevant Distribution Date; and

 

THIRD: To the Holders in an amount equal to all other unpaid Secured Debt
whether or not due and payable, and, in case such moneys shall be insufficient
to pay in full such amount, then to the payment thereof ratably (without
priority of any one over any other) to each Holder in the same proportion that
such other unpaid Secured Debt of such Holder bears to all such other unpaid
Secured Debt of all Holders on the relevant Distribution Date; and

 

FOURTH: Any surplus then remaining shall be paid to the respective Trustor, its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

 

Except during the continuance of an Actionable Event of Default, the Trustee,
upon the request of the Administrative Agent from time to time, shall release to
the Administrative Agent all or such portion of the amounts in the L/C Cash
Collateral Account as specified in such request and shall release to the Company
all amount in the L/C Cash Collateral Account in respect of the undrawn portion
of letters of credit which have been cancelled or otherwise have been
terminated, as specified in such request.

 

(c) The term “unpaid” as used in this Section 3.4 shall mean all amounts of
Trustee’s Fees and the Secured Debt outstanding as of a Distribution Date as to
which prior distributions (whether actually distributed or set aside pursuant to
Section 3.5) have not been made, or if made, have subsequently been recovered
from the recipient thereof.

 

11



--------------------------------------------------------------------------------

3.5 Application of Moneys Distributable to Holders of Senior Public Notes.

 

If at any time any moneys collected or received by the Trustee pursuant to this
Agreement or any Security Document are distributable pursuant to Section 3.4(a)
or (b) to the Public Trustee, and if the Public Trustee shall notify the Trustee
that no provision is made under the Indenture (i) for the application by the
Public Trustee of such amounts so distributable (whether by virtue of the
Secured Debt issued under the Indenture not having become due and payable or
otherwise) or (ii) for the receipt and the holding by the Public Trustee of such
amounts pending the application thereof, then the Trustee shall invest such
amounts in obligations of the kinds referred to in Section 3.3, and shall hold
all such amounts so distributable, and all such investments and the proceeds
thereof, in trust solely for the Public Trustee and for no other purpose until
such time as the Public Trustee shall request the delivery thereof by the
Trustee to the Public Trustee for application by it pursuant to the Indenture.

 

SECTION 4

 

Agreements With The Trustee.

 

4.1 Delivery of Debt Instruments.

 

Within 10 days after the date hereof, the Company will deliver to the Trustee a
true and complete copy of each of the Debt Instruments and any Hedge Agreement
as in effect on the date hereof. The Company agrees that, promptly upon the
execution thereof, the Company will deliver to the Trustee a true and complete
copy of any and all Hedge Agreements and any and all amendments, modifications
or supplements entered into subsequent to the date hereof to any Debt Instrument
or Hedge Agreements entered into subsequent to the date hereof.

 

4.2 Information as to Holders.

 

The Company agrees that it shall deliver to the Trustee from time to time upon
request of the Trustee, a list setting forth, by each Debt Instrument and Hedge
Agreement:

 

(i) the aggregate principal amount outstanding thereunder, (ii) the interest
rates then in effect thereunder; and

 

(ii) to the extent known to the Company, the names of the Holders of the Secured
Debt outstanding thereunder and the unpaid principal amount thereof owing to
each Private Lender, the Public Trustee and each Hedge Bank. The Company will
furnish to the Trustee within 30 days after the date hereof a list setting forth
the name and address of each party to whom notices must be sent under the Debt
Instruments and Hedge Agreements.

 

12



--------------------------------------------------------------------------------

4.3 Compensation and Expenses.

 

The Trustors, jointly and severally, agree to pay to the Trustee, from time to
time upon demand:

 

(i) reasonable compensation (which shall not be limited by any provision of law
in regard to compensation of a trustee of an express trust) for their services
hereunder and under the Security Documents and for administering the Trust
Estate; and

 

(ii) all of the fees, costs and expenses of the Trustee (including, without
limitation, the reasonable fees and disbursements of their counsel and such
special counsel as the Trustee elect to retain) (A) arising in connection with
the preparation, execution, delivery, modification and termination of this
Agreement and each Security Document or the enforcement of any of the provisions
hereof or thereof or (B) incurred or required to be advanced in connection with
the administration of the Trust Estate, the sale or other disposition of
Collateral pursuant to any Security Document and the preservation, protection or
defense of the Trustee’s rights under this Agreement and in and to the
Collateral and the Trust Estate.

 

4.4 Stamp and Other Similar Taxes.

 

The Trustors, jointly and severally, agree to indemnify and hold harmless the
Trustee and each Holder from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, any Security Document, the Trust Estate or any Collateral. The
obligations of the Trustors under this Section 4.4 shall survive the termination
of the other provisions of this Agreement.

 

4.5 Filing Fees, Excise Taxes, etc.

 

The Trustors, jointly and severally, agree to pay or to reimburse the Trustee
for any and all amounts in respect of all search, filing, recording and
registration fees, taxes, excise taxes and other similar imposts that may be
payable or determined to be payable in respect of the execution, delivery,
performance and enforcement of this Agreement and each Security Document. The
obligations of the Trustors under this Section 4.5 shall survive the termination
of the other provisions of this Agreement.

 

4.6 Indemnification.

 

The Trustors, jointly and severally, agree to pay, indemnify, and hold the
Trustee and each of its agents harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and the Security Documents (including, but not limited to, actions by
the Trustee to enforce its rights with respect to the Collateral), unless
arising from the gross negligence or willful misconduct (in either case, as
determined by a final judgment of a court of competent jurisdiction) of the
Trustee or such of the agents as are seeking indemnification. The foregoing
indemnities in this Section 4.6 shall survive the resignation or removal of the
Trustee or the termination of this Agreement.

 

13



--------------------------------------------------------------------------------

4.7 Further Assurances; Notation on Financial Statements.

 

(a) At any time and from time to time, upon the written request of the Trustee,
and, at the sole expense of the Trustors, the Trustors will promptly execute and
deliver any and all such further instruments and documents and take such further
action as the Trustee reasonably deems necessary or desirable in obtaining the
full benefits of this Agreement and the Security Documents and of the rights and
powers herein and therein granted. To the extent required by law, the Trustors
shall, in all of their financial statements, indicate by footnote or otherwise
that the Secured Debt is secured pursuant to this Agreement and the Security
Documents.

 

(b) Pursuant to the Credit Agreement, from time to time additional subsidiaries
of the Company are required to become parties to the Guarantee and to the
Security Agreement. In connection with a subsidiary becoming party to the
Security Agreement, such subsidiary (an “ADDITIONAL TRUSTOR”) shall execute a
Supplement to Trust Agreement in the form of Exhibit A hereto and upon such
execution shall become a Trustor hereunder with all applicable rights and
responsibilities.

 

SECTION 5

 

The Trustee.

 

5.1 Acceptance of Trust.

 

The Trustee, for itself and its successors, hereby accepts the trusts created by
this Agreement upon the terms and conditions hereof, including those contained
in this Section 5.

 

5.2 Exculpatory Provisions.

 

(a) The Trustee shall not be responsible in any manner whatsoever for the
correctness of any recitals, statements, representations or warranties’
contained herein or in any Security Document, all of which are made solely by
the Trustors. The Trustee makes no representations as to the value or condition
of the Trust Estate or any part thereof, or as to the title of the Trustors
thereto or as to the security afforded by any Security Document or this
Agreement, or as to the validity, execution (except its own execution),
enforceability, legality or sufficiency of this Agreement, any Security Document
or the Secured Debt secured hereby and thereby, and the Trustee shall incur no
liability or responsibility in respect of any such matters. The Trustee shall
not be responsible for insuring the Trust Estate or for the payment of taxes,
charges, assessments or liens upon the Trust Estate or otherwise as to the
maintenance of the Trust Estate, except that in the event the Trustee enters
into possession of a part or all of the Trust Estate, the Trustee shall preserve
the part in its possession.

 

(b) The Trustee shall not be required to ascertain or inquire as to the
performance by the Trustors of any of the covenants or agreements contained
herein, in any Security Document or in any Debt Instrument. Whenever it is
necessary, or in the opinion of the Trustee advisable, for the Trustee to
ascertain the amount of Secured Debt then held by a Holder, the Trustee may rely
on a certificate of such Holder or its representative as to such amount, and if
any such Holder or representative shall not give such information to the
Trustee, such Holder shall not be entitled to receive distributions hereunder
(in which case such distributions shall be held in trust for such Holder) until
it has given such information to the Trustee.

 

14



--------------------------------------------------------------------------------

(c) The Trustee shall not be personally liable for any action taken or omitted
to be taken by them in accordance with this Agreement or any Security Document
except for its own gross negligence or willful misconduct.

 

(d) Aside from filing continuation statements with respect to the uniform
commercial code financing statements filed by the Trustors on or about the date
hereof naming the Trustee as secured party, the Trustee shall have no
responsibility for the preparation, filing or recording of any instrument,
document or financing statement or for the maintenance of any security interest
intended to be perfected thereby.

 

5.3 Delegation of Duties.

 

The Trustee may execute any of the trusts or powers hereof and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, which
may include officers and employees of the Trustors. The Trustee shall be
entitled to advice of counsel concerning all matters pertaining to such trusts,
powers and duties. The Trustee shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it without gross
negligence or willful misconduct.

 

5.4 Reliance by Trustee.

 

(a) Whenever in the administration of the trusts of this Agreement the Trustee
shall deem it necessary or desirable that a matter be proved or established in
connection with the taking, suffering or omitting any action hereunder by the
Trustee, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively provided or
established by a certificate of a Responsible Officer of any Trustor delivered
to the Trustee, and such certificate shall be full warranty to the Trustee for
any action taken, suffered or omitted in reliance thereon, subject, however, to
the provisions of Section 5.5.

 

(b) The Trustee may consult with counsel, and any opinion of such counsel who is
not employees of the Trustee shall be full and complete authorization and
protection in respect of any action taken or suffered by it hereunder in
accordance therewith. The Trustee shall have the right at any time to seek
instructions concerning the administration of the Trust Estate from any court of
competent jurisdiction.

 

(c) The Trustee may rely, and shall be fully protected in acting, upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document that it has no reason
to believe to be other than genuine and to have been signed or presented by the
proper party or parties or, in the case of cables, telecopies and telexes, to
have been sent by the proper party or parties. In the absence of its gross
negligence or willful misconduct, the Trustee may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to the Trustee and conforming to the
requirements of this Agreement or any Security Document.

 

(d) The Trustee shall not be under any obligation to exercise any of the rights
or powers vested in the Trustee by this Agreement at the request or direction of
the Majority Holders pursuant to this Agreement or any Security Document unless
the Trustee shall have been

 

15



--------------------------------------------------------------------------------

provided adequate security and indemnity against the costs, expenses and
liabilities that may be incurred by it in compliance with such request or
direction, including such reasonable advances as may be requested by the
Trustee.

 

5.5 Limitations on Duties of Trustee.

 

(a) Prior to the occurrence of an Actionable Default, the Trustee shall be
obliged to perform such duties and only such duties as are specifically set
forth in this Agreement or in any Security Document, and no implied covenants or
obligations shall be read into this Agreement or any Security Document against
the Trustee. The Trustee shall, during the existence of any Actionable Default,
exercise the rights and powers vested in it by this Agreement or by any Security
Document, and the Trustee shall not be liable with respect to any action taken
or omitted by it in accordance with the direction of the Holders pursuant to
Section 2.6.

 

(b) Except as herein otherwise expressly provided, the Trustee shall not be
under any obligation to take any action that is discretionary with the Trustee
under the provisions hereof or under any Security Document except upon the
written request of the Holders pursuant to Section 2.6. The Trustee shall make
available for inspection and copying by the Administrative Agent and the Public
Trustee each certificate or other paper furnished to the Trustee by the Company
under or in respect of this Agreement, any Security Document or any of the Trust
Estate.

 

5.6 Moneys to be Held in Trust.

 

All moneys received by the Trustee under or pursuant to any provision of this
Agreement or any Security Document shall be held in trust for the purposes for
which they were paid or are held.

 

5.7 Resignation and Removal of the Trustee.

 

(a) The Trustee may at any time, by giving 30 days’ prior written notice to the
Company and the Holders, resign and be discharged of the responsibilities hereby
created, such resignation to become effective upon the earlier of: (i) 30 days
from the date of such notice; and (ii) (the appointment of a successor trustee
or trustees by the Company, the acceptance of such appointment by such successor
trustee or trustees, and the approval of such successor trustee or trustees by
the Majority Holders. The Trustee may be removed at any time and a successor
trustee or trustees appointed by the affirmative vote of the Majority Holders;
provided that the Trustee shall be entitled to its fees and expenses to the date
of removal. If no successor trustee or trustees shall be appointed and approved
within 30 days from the date of the giving of the aforesaid notice of
resignation or within 30 days from the date of such removal, the Trustee
(notwithstanding the termination of all of its duties and obligations hereunder
by reason of such resignation) shall, or any Holder may, apply to any court of
competent jurisdiction to appoint a successor trustee or trustees (which may be
an individual or individuals) to act until such time, if any, as a successor
trustee or trustees shall have been appointed as above provided. Any successor
trustee or trustees so appointed by such court shall immediately and without
further act be superseded by any successor trustee or trustees approved by the
Majority Holders as above provided.

 

16



--------------------------------------------------------------------------------

(b) If at any time the Trustee shall resign or be removed or otherwise become
incapable of acting, or if at any time, a vacancy shall occur in the office of
the Trustee for any other cause, a successor trustee or trustees may be
appointed by the Majority Holders, and the powers, duties, authority and title
of the predecessor trustee or trustees terminated and canceled without procuring
the resignation of such predecessor trustee or trustees, and without any other
formality (except as may be required by applicable law) than appointment and
designation of a successor trustee or trustees in writing, duly acknowledged,
delivered to the predecessor trustee or trustees and the Company, and filed for
record in each public office, if any, in which this Agreement is required to be
filed.

 

(c) The appointment and designation referred to in Section 5.7(b) shall, after
any required filing, be full evidence of the right and authority to make the
same and of all the facts therein recited, and this Agreement shall vest in such
successor trustee or trustees, without any further act, deed or conveyance, all
of the estate and title of its predecessor, and upon such filing for record the
successor trustee or trustees shall become fully vested with all the estates,
properties, rights, powers, trusts, duties, authority and title of its
predecessor; but such predecessor shall, nevertheless, on the written request of
the Majority Holders, the Company or the successor trustee or trustees, execute
and deliver an instrument transferring to such successor or successors all the
estates, properties, rights, powers, trusts, duties, authority and title of such
predecessor or predecessors hereunder and shall deliver all securities and
moneys held by it to such successor trustee or trustees. Should any deed,
conveyance or other instrument in writing from any Trustor be required by any
successor trustee or trustees for more fully and certainly vesting in such
successor trustee or trustees the estates, properties, rights, powers, trusts,
duties, authority and title vested or intended to be vested in the predecessor
trustee or trustees, any and all such deeds, conveyances and other instruments
in writing shall, on request of such successor trustee or trustees, be executed,
acknowledged and delivered by such Trustor.

 

(d) Any required filing for record of the instrument appointing a successor
trustee or trustees as hereinabove provided shall be at the expense of the
Trustors. The resignation of any trustee or trustees and the instrument or
instruments removing any trustee or trustees, together with all other
instruments, deeds and conveyances provided for in this Section 5 shall, if
permitted by law, be forthwith recorded, registered and filed by and at the
expense of the Trustors, wherever this Agreement is recorded, registered and
filed.

 

5.8 Status of Successors to the Trustee.

 

Except as permitted by Section 5.7, every successor to the Trustee appointed
pursuant to Section 5.7 shall be a bank or trust company in good standing and
having power so to act, incorporated under the laws of the United States or any
State thereof or the District of Columbia, and having its principal corporate
trust office within the 48 contiguous States, and shall also have capital,
surplus and undivided profits of not less than $100,000,000, if there be such an
institution with such capital, surplus and undivided profits willing, qualified
and able to accept the trust upon reasonable or customary terms.

 

17



--------------------------------------------------------------------------------

5.9 Merger of the Trustee.

 

Any corporation into which the Trustee may be merged, or with which it may be
consolidated, or any corporation resulting from any merger or consolidation to
which the Trustee shall be a party, shall be Trustee under this Agreement
without the execution or filing of any paper or any further act on the part of
the parties hereto.

 

5.10 Co-Trustee, Separate Trustee.

 

(a) If at any time or times it shall be necessary or prudent in order to conform
to any law of any jurisdiction in which any of the Collateral shall be located,
or the Trustee shall be advised by counsel, satisfactory to it, that it is so
necessary or prudent in the interest of the Holders, or the Majority Holders
shall in writing so request the Trustee and the Trustors, or the Trustee shall
deem it desirable for its own protection in the performance of its duties
hereunder, the Trustee and the Trustors shall execute and deliver all
instruments and agreements necessary or proper to constitute another bank or
trust company, or one or more persons approved by the Trustee and the Trustors,
either to act as co-trustee or co-trustees of all or any of the Collateral,
jointly with the Trustee originally named herein or any successor or successors,
or to act as separate trustee or trustees of any such property. In the event the
Trustors shall not have joined in the execution of such instruments and
agreements within 30 days after the receipt of a written request from the
Trustee so to do, or in case an Actionable Default shall have occurred and be
continuing, the Trustee may act under the foregoing provisions of this
Section 5.10 without the concurrence of the Trustors, and the Trustors hereby
appoint the Trustee as its agent and attorney to act for it under the foregoing
provisions of this Section 5.10 in either of such contingencies.

 

(b) Every separate trustee and every co-trustee, other than any trustee that may
be appointed as successor to the Trustee, shall, to the extent permitted by law,
be appointed and act and be such, subject to the following provisions and
conditions, namely:

 

(i) all rights, powers, duties and obligations conferred upon the Trustee in
respect of the custody, control and management of moneys, papers or securities
shall be exercised solely by the Trustee, or its successors as Trustee
hereunder;

 

(ii) all rights, powers, duties and obligations conferred or imposed upon the
Trustee hereunder shall be conferred or imposed and exercised or performed by
the Trustee and such separate trustee or separate trustees or co-trustee or
co-trustees, jointly, as shall be provided in the instrument appointing such
separate trustee or separate trustees or co-trustee or co-trustees, except to
the extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate trustee or
separate trustees or co-trustee or co-trustees;

 

(iii) no power given hereby to, or that it is provided hereby may be exercised
by, any such co-trustee or co-trustees or separate trustee or separate trustees,
shall be exercised hereunder by such co-trustee or co-trustees or separate
trustee or

 

18



--------------------------------------------------------------------------------

separate trustees, except jointly with, or with the consent in writing of, the
Trustee, anything herein contained to the contrary notwithstanding;

 

(iv) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

 

(v) the Trustors and the Trustee, at any time by an instrument in writing,
executed by them, may accept the resignation of or remove any such separate
trustee or co-trustee, and in that case, by an instrument in writing executed by
the Trustors and the Trustee jointly, may appoint a successor to such separate
trustee or co-trustee, as the case may be, anything herein contained to the
contrary notwithstanding. In the event that the Trustors shall not have joined
in the execution of any such instrument within ten days after the receipt of a
written request from the Trustee so to do, or in case an Actionable Default
shall have occurred and be continuing, the Trustee shall have the power to
accept the resignation of or remove any such separate trustee or co-trustee and
to appoint a successor without the concurrence of the Trustors, the Trustors
hereby appointing the Trustee its agent and attorney to act for it in such
connection in either of such contingencies. In the event that the Trustee shall
have appointed a separate trustee or separate trustees or co-trustee or
co-trustees as above provided, it may at any time, by an instrument in writing,
accept the resignation of or remove any such separate trustee or co-trustee, the
successor to any such separate trustee or co-trustee to be appointed by the
Trustors and the Trustee, or by the Trustee alone, as provided in this
Section 5.10.

 

SECTION 6

 

Release of Collateral.

 

6.1 Conditions to Release; Release Procedure.

 

(a) Subject to Section 6.1(b) and 6.1(c), the Collateral shall be released on
the earliest of the dates listed below:

 

(i) the date on which the Trustee and the Public Trustee shall have received
written notice from the Administrative Agent that (A) no Advances (as defined in
the Credit Agreement) or any of the other Obligations (as defined in the Credit
Agreement) of a Loan Party (as defined in the Credit Agreement) under or in
respect of the Loan Documents (as defined in the Credit Agreement) shall remain
unpaid, (B) no Letter of Credit (as defined in the Credit Agreement) shall
remain outstanding and (C) no Lender Party (as defined in the Credit Agreement)
shall have any Commitment (as defined in the Credit Agreement) under the Credit
Agreement; or

 

(ii) the date on which the Trustee shall have received written directions from
the Administrative Agent directing the Trustee to release the Collateral (with a
copy of such directions to be sent contemporaneously to the Public Trustee).

 

19



--------------------------------------------------------------------------------

(b) All of the Collateral shall not be released unless and until all Trustees’
Fees shall have been paid in full.

 

(c) From time to time during the term of this Agreement, portions of Collateral
shall be released on the date on which the Trustee shall have received written
directions from the Administrative Agent directly the Trustee to release such
portion of the Collateral.

 

(d) Upon the release of the Collateral, or any portion thereof, all right, title
and interest of the Trustee in, to and under the Trust Estate in respect of the
Collateral or portion thereof so released, and the Security Documents in respect
of such Collateral, shall terminate and shall revert to the respective Trustors,
their successors and assigns, and the estate, right, title and interest of the
Trustee therein shall thereupon cease, determine and become void; and in such
case, upon the written request of the respective Trustors, their successors or
assigns, and at the cost and expense of the Trustors, their successors or
assigns, the Trustee shall execute in respect of the Collateral so released, a
satisfaction of the Security Documents and such instruments as are necessary or
desirable to terminate and remove of record any documents constituting public
notice of the Security Documents and the security interests and assignments
granted thereunder and shall assign and transfer, or cause to be assigned and
transferred, and shall deliver or cause to be delivered to the Trustors, in
respect of the Collateral so released, all property, including all moneys,
instruments and securities, of the Trustors then held by the Trustee. The
cancellation and satisfaction of the Security Documents shall be without
prejudice to the rights of the Trustee or any successor trustee to charge and be
reimbursed for any expenditures that it may thereafter incur in connection
therewith.

 

SECTION 7

 

Miscellaneous.

 

7.1 Amendments, Supplements and Waivers.

 

(a) With the written consent of the Administrative Agent and the Public Trustee,
the Trustee and the Trustors may, from time to time, enter into written
agreements supplemental hereto for the purpose of adding to or waiving any
provision of this Agreement or any Security Document or changing in any manner
the rights of the Trustee, the Holders or the Trustors hereunder or thereunder;
provided, however, that no such supplemental agreement shall:

 

(i) amend, modify or waive any provision of this Section 7.1 without the written
consent of each Holder,

 

(ii) reduce the percentage specified in the definition of Majority Holders
without the written consent of all the Holders,

 

(iii) amend, modify or waive any provision of Section 3.4, 3.5 or 6.1 or the
definition of the term “Secured Debt” without the written consent of any Holder
whose rights would be adversely affected thereby,

 

20



--------------------------------------------------------------------------------

(iv) amend, modify or waive any provision of Section 5 or alter the duties or
obligations of the Trustee hereunder without the written consent of the Trustee.

 

Any such supplemental agreement shall be binding upon the Trustors, the Holders
and the Trustee and their respective successors. The Trustee shall not enter
into any such supplemental agreement unless it shall have received a certificate
of a Responsible Officer of the Trustors to the effect that such supplemental
agreement will not result in a breach of any provision or covenant contained in
the Indenture.

 

(b) Without the consent of any Holders, the Trustee and the Trustors, at any
time and from time to time, may enter into additional pledge or security
agreements or one or more agreements supplemental hereto or to any Security
Document, in form satisfactory to the Trustee,

 

(i) to add to the covenants of the Trustors, for the benefit of the Holders, or
to surrender any right or power herein conferred upon the Trustors;

 

(ii) to mortgage, pledge or grant a security interest in any property or assets
that are required to be mortgaged or pledged, or in which a security interest is
required to be granted, to the Trustee pursuant to any Debt Instrument or any
Security Document; and

 

(iii) to cure any ambiguity in, to correct or to supplement any provision herein
or in any Security Document that may be defective or inconsistent with any other
provision herein or therein, or to make any other provisions with respect to
matters or questions arising hereunder or under any Security Document that shall
not be inconsistent with any provision hereof or of any Security Document.

 

7.2 Notices.

 

All notices, requests, demands and other communications provided for or
permitted hereunder shall be in writing (including telecopy communications) and
shall be sent by mail, telecopier or hand delivery:

 

(a) If to any Trustor, to it at the address of the Company at: 3000 Galleria
Tower, Suite 1000, Birmingham, Alabama 35244, Telecopier No. (205) 733-9780 or
at such other address as shall be designated by it in a written notice to the
Trustee.

 

(b) If to the Trustee, to it at its address at: 135 South LaSalle Street, Suite
1960, Chicago, Illinois 60603, Attention: Corporate Trust Services Division,
Telecopier No: (312) 904-2236 or at such other address as shall be designated by
it in a written notice to the Company.

 

(c) If to the Public Trustee, to it at its address at 180 East Fifth Street—2nd
Floor, St. Paul, Minnesota 55101, Attention: Mr. Timothy J. Sandell, Telecopier
No. (651) 244-5847, or at such other address as shall be designated by it in
writing to the Trustee.

 

21



--------------------------------------------------------------------------------

(d) If to the Administrative Agent, to it at its address at Independence Center,
101 North Tryon Street, 15th Floor, Charlotte, North Carolina 28255, Attention:
Corporate Credit Services, Telecopier No. (704) 386-9923 or at such other
address as shall be designated by it in writing to the Trustee.

 

(e) If to any of the Hedge Banks, to it at its address set forth in the
respective Hedge Agreement to which it is a party (a copy of which Hedge
Agreement shall have been provided to the Trustee).

 

(f) Any notice given to any Holder shall also be given to the Public Trustee and
the Administrative Agent.

 

All such notices, requests, demands and communications shall be deemed to have
been duly given or made, when delivered by hand or five Business Days after
being deposited in the mail, postage prepaid, or when telecopied, receipt
acknowledged; provided, however, that any notice, request, demand or other
communication to the Trustee shall not be effective until received.

 

7.3 Headings.

 

Section, subsection and other headings used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

7.4 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.5 Treatment of Payee or Indorsee by Trustee.

 

(a) The Trustee may treat the registered holder of any registered note, and the
payee or indorsee of any note or debenture that is not registered, as the
absolute owner thereof for all purposes hereunder and shall not be affected by
any notice to the contrary, whether such promissory note or debenture shall be
past due or not.

 

(b) Any person, firm, corporation or other entity that shall be designated as
the duly authorized representative of one or more Holders of Secured Debt to act
as such in connection with any matters pertaining to this Agreement or any
Security Document or the Collateral shall present to the Trustee such documents,
including, without limitation, opinions of counsel, as the Trustee may
reasonably require, in order to demonstrate to the Trustee the authority of such
person, firm, corporation or other entity to act as the representative of such
Holders.

 

7.6 Dealings with the Trustors.

 

(a) Upon any application or demand by any Trustor to the Trustee to take or
permit any action under any of the provisions of this Agreement, such Trustor
shall furnish to the

 

22



--------------------------------------------------------------------------------

Trustee a certificate of a Responsible Officer stating that all conditions
precedent, if any, provided for in this Agreement relating to the proposed
action have been complied with, except that in the case of any such application
or demand as to which the furnishing of such documents is specifically required
by any provision of this Agreement relating to such particular application or
demand, no additional certificate or opinion need be furnished.

 

(b) Any opinion of counsel may be based, insofar as it relates to factual
matters, upon a certificate of a Responsible Officer filed with the Trustee.

 

7.7 Claims Against the Trustee.

 

Any claims or causes of action that the Administrative Agent, the Private
Lenders, the Public Trustee or any Trustor shall have against the Trustee shall
survive the termination of this Agreement and the release of the Collateral
hereunder.

 

7.8 Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto, the Holders, and their respective successors and assigns, and
nothing herein or in any Security Document is intended or shall be construed to
give any other person any right, remedy or claim under, to or in respect of this
Agreement, any Security Document, the Collateral or the Trust Estate.

 

7.9 Governing Law.

 

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Illinois and any action alleging any breach by
the Trustee of its duties hereunder, whether by act or omission or anticipatory,
shall be prosecuted only in the courts of the State of Illinois.

 

23



--------------------------------------------------------------------------------

7.10 Counterparts.

 

This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

 

LASALLE BANK NATIONAL ASSOCIATION,

                            AS TRUSTEE

By:  

/s/ John W. Porter

--------------------------------------------------------------------------------

Title:   Assistant VP CAREMARK RX, INC. By:  

/s/ Peter J. Clemens

--------------------------------------------------------------------------------

    Peter J. Clemens Title:   SVP & Treasurer CAREMARK INTERNATIONAL INC. By:  

/s/ Peter J. Clemens

--------------------------------------------------------------------------------

    Peter J. Clemens Title:   VP CAREMARK INC. By:  

/s/ Peter J. Clemens

--------------------------------------------------------------------------------

    Peter J. Clemens Title:   VP

 

24